pd-0100-15
                                                                                     COURT OF CRIMINAL APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                   Transmitted 4/27/2015 10:33:58 AM
      April 27, 2015                                                                 Accepted 4/27/2015 10:44:12 AM
                                                                                                      ABEL ACOSTA
                                                                                                              CLERK
                                               OFFICE OF
                              STATE PROSECUTING ATTORNEY
                                        P.O. BOX 13046
                                        CAPITOL STATION
                                        AUSTIN, TX 78711
                                         (512) 463-1660
       LISA C. MCMINN                                                              JOHN R. MESSINGER
STATE PROSECUTING ATTORNEY                                                ASST. STATE PROSECUTING ATTORNEY

                                                                                  STACEY M. GOLDSTEIN
                                                                          ASST. STATE PROSECUTING ATTORNEY




                                          April 27, 2015


Honorable Abel Acosta
Clerk of the Court
P.O. Box 12308; Capitol Station
Austin, Texas 78711

Re:       PD-0100-15; PD-0101-15
          Osmin Peraza v. The State of Texas

Dear Mr. Acosta:

Oral Argument has been granted for the above referenced case. This letter serves as notice that I
will be in attendance to argue on Wednesday, May 20, 2015.

                                                Respectfully Submitted,

                                                /s/Lisa C. McMinn
                                                LISA C. MCMINN
                                                State Prosecuting Attorney
                                                Bar I.D. No. 1380330

                                                P.O. Box 13046
                                                Austin, Texas 78711
                                                information@spa.texas.gov
                                                512-463-1660 (Telephone)
                                                512-463-5724 (Fax)


cc:       Hon. Jessica Akins                    akins_jessica@dao.hctx.net
          Hon. Jani Maselli Wood                jani.maselli@pdo.hctx.net